Citation Nr: 1218174	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  04-03 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include under the provisions of 38 U.S.C.A. § 1151 as a result of medical treatment by the Department of Veterans Affairs.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.  He passed away in May 1975, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  No hearing was requested.

The appellant was previously represented by a private attorney in this matter.  However, in a February 2012 letter, she stated that she is no longer represented by an attorney.  A power of attorney may be revoked at any time, and an agent or attorney may be discharged at any time.  38 C.F.R. § 14.631(f)(1) (2011).  As such, there is no current representative in this appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After the last adjudication of this matter by the agency of original jurisdiction (AOJ), the appellant submitted additional evidence in support of her claim, including new arguments as to the cause of the Veteran's death.  In particular, she argued that he had a deviated septum that made him more susceptible to Agent Orange and nasopharyngeal cancer, and he developed problems during service.  These arguments were not previously considered by the AOJ.  In an April 2012 statement, the appellant requested that such additional evidence be remanded to the AOJ for review.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2011).  Therefore, the case must be remanded for this purpose in order to comply with due process.

Accordingly, the case is REMANDED for the following action:

After completing any additional development that may be indicated, readjudicate the appellant's claim with consideration of the additional evidence and arguments submitted after the last statement of the case.  If the claim remains denied, issue a supplemental statement of the case to the appellant, which addresses all relevant law and all additional evidence.  Allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

